Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 

In Claim 1
	Line 5 “evenly across a width of the pan.” has been changed to “evenly across a width of the pan and, wherein the spreader is substantially V-shaped and points toward an upstream end of the pan”. 

Claim 3 has been canceled. 


REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A deck inlet for a sifter, comprising: a pan that is oriented at an angle from about 2° to about 20° with respect to a horizontal plane; and a spreader coupled to or integral with an upper surface of the pan, wherein the spreader is configured to spread a material .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653